DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species A in the reply filed on 08/15/2022 is acknowledged.
Claims 2 and 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B and Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/15/2022.
Claims 1 and 3 remain pending and are examined on their merits below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/25/19, 9/28/21, 1/7/22, 3/18/22, 4/8/22, 6/15/22, and 10/03/22 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2010/0330410 A1, as cited in the IDS dated 6/15/22) in view of Omura et al. (JP 2014-063703 A, as cited in the IDS dated 3/18/22, with citations below to a machine translation of the Description attached to the present Office action).
Regarding claim 1, Takahashi teaches a secondary battery (nonaqueous electrolyte lithium-ion secondary battery, Takahashi abstract and [0052]) comprising:
a positive electrode (positive electrode 1, Takahashi [0052] and figs 1(a)-1(b)), 
a negative electrode (negative electrode 2, Takahashi [0052]), disposed to face to the positive electrode (in the thickness direction, Takahashi figs 1(a)-1(b)), and
a separator disposed between the positive electrode and the negative electrode (separator 14 sandwiched by the positive electrode 1 and the negative electrode 2, Takahashi [0052] and figs 1(a)-1(b)), wherein
each of the positive electrode and the negative electrode comprises a current collector and an active material layer formed on at least one surface of the current collector (a positive electrode 1 having a positive-electrode current collector 11 and a positive-electrode active material layer 12; a negative electrode 2 having a negative-electrode current collector 16 and a negative-electrode active material layer 15; Takahashi [0052] and figs 1(a)-1(b)), and
at least one of the positive electrode and the negative electrode further comprises an insulating layer (insulating layer 13, Takahashi [0052]) formed on a surface of the active material layer (insulating layer 13 can be on positive active material 12 or on negative active material 15; Takahashi [0052-0055, 0059-0060] and figs 1(a)-(b)) , and

Takahashi fails to teach that the separator has a heat shrinkage rate of less than 5% at 200°C and a Gurley value of 10 seconds / 100 ml or less. Takahashi does teach in [0006] that separator shrinkage at a low temperature of 100°C is problematically unsafe as such allows for short-circuiting between the electrodes.

Omura, which is analogous in the art of secondary batteries, teaches a lithium ion battery separator which has improved heat resistance while maintaining the characteristics such as high capacity (Omura [0005, 0030]). Omura teaches that such an improved separator has Gurley value is less than 5 seconds / 100 ml to achieve sufficient permeation as well as short-circuit prevention (Omura [0008, 0011]) and a specific heat resistance/shrinkage due to heat in the range of preferably 0.05 It is in the range of 3%, or more preferably in the range of 0.1 to 1%, when heated to 200°C (Omura [0015]). Omura teaches an experimental example exhibiting low heat shrinkage/contraction rate of the separator while achieving high battery capacity retention when using the inventive separator (Omura [0026-0028]).
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify/substitute the separator of Takahashi to be the separator taught by Omura, exhibiting low a Gurley value and low heat shrinkage, with the motivation of achieving sufficient permeation and short-circuit prevention while maintaining high capacity. Additionally, the simple substitution of the known Omura separator for the Takahashi separator, yielding expected results of improved battery safety and characteristics, supports a conclusion of obviousness (MPEP 2143 I B).
Thus, the instant claim 1 is rendered obvious.

Regarding claim 3, modified Takahashi teaches the limitations of claim 1 and teaches the separator is a non-woven fabric (separator of the present invention has a cellulose fiber layer formed preferably a non-woven fabric, Omura [0009, 0019, 0026]).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 (dependent upon and including limitations of claim 1) of copending Application No. 16/498,146 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because reference claim 3, encompassing all limitations of reference claim 1, reads on all limitations of instant claims 1 and 3, in reciting the same limitations: 
"A secondary battery comprising: a positive electrode, a negative electrode disposed to face to the positive electrode, and a separator disposed between the positive electrode and the negative electrode, wherein each of the positive electrode and the negative electrode comprises a current collector and an active material layer formed on at least one surface of the current collector, and at least one of the positive electrode and the negative electrode further comprises an insulating layer formed on a surface of the active material layer" (instant claim 1 and reference claim 1), 
"the separator has a heat shrinkage rate of less than 5%" (instant claim 1 and reference claim 3), 
the separator has "a Gurley value of 10 seconds / 100 ml or less" (instant claim 1 and reference claim 1), and 
"the separator is a non-woven fabric" (instant claim 3 and reference claim 1).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 3 of this application is patentably indistinct from claim 3 of Application No. 16/498,146. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728         

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728